DETAILED ACTION
	This action is in response to the Preliminary Amendment filed 4/1/2020. Currently, claims 1-11 and 14-19 are pending in the application. Claims 12, 13, 20 and 21 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprises” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the abstract exceeds the permitted word length of 150 words. Currently, the abstract is 170 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 18 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the extraction of said wearable device” in lines 3-4 of the claim should be amended to recite ---extraction of said wearable device---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject is capable of being exerted on said second, third and fourth metacarpal bone of said metacarpal bones of said hand---.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "said upper end (28)" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “fixing means” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth. Hook-and-loop fixing elements are the structures disclosed in the specification that support the recited function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 2 recites “said elastic pad is arranged at the second, third and fourth metacarpal bone of said metacarpal bones of said hand, said pressure is capable of being exerted on said second, third and fourth metacarpal bone of said metacarpal bones of said hand,” which is a claim limitation indicating that Applicant is attempting to claim the hand and metacarpal bones (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brill (US 5,916,187).
In regards to claim 1, Brill teaches in Figures 3-5, column 3, lines 29-31 and column 4, lines 1-10 a main body (glove 19) configured to accommodate a hand (as shown in Figures 3-5), said main body (glove 19) comprising a back (back side 20) and a palm (front side 21), characterized in that said wearable device (“supportive material and exercise device to correct/prevent Carpal Tunnel Syndrome,” taught in the abstract) comprises an elastic band (band or elongated strap 36; column 4, lines 1-10 teaches band or elongated strap 36 includes sections 37, 38 and 39, wherein “section 38 is composed of an elastic material”), a first end (section 37) of said elastic band (band or elongated strap 36) being coupled to (column 4, lines 3-4 teaches “section 37 is attached, such as by sewing or gluing, to the back side 20 of glove 19 adjacent the thumb opening 24”) a first lateral end (end of glove 19 adjacent the thumb opening 24) of said main body (glove 19), fixing means (VELCRO or hook section 40 and VELCRO or loop section 41) which are adapted to couple (when VELCRO or loop section 41 is secured to VELCRO or hook section 40, as taught in column 4, lines 1-10) a second end (section 38) of said elastic band (band or elongated strap 36) to a second lateral end (end of glove 19 adjacent the finger opening 28) of said main body (glove 19), and an elastic pad (stretchable insert 23; column 3, lines 29-31 teaches the stretchable insert 23 being made of “a stretchable elastic” material) arranged on (as shown in Figure 3; further, column 3, lines 29-31 teaches “a stretchable insert 23 formed in the back side 20”) said back (back side 20) of said main body (glove 19); said elastic band (band or elongated strap 36) rests on (as shown in Figure 5) said elastic pad (stretchable insert 23) and is adapted to induce a traction  between (by the elastic band or elongated strap 36 applying an elastic compressive force between) said first lateral 
In regards to claim 2, Brill teaches the apparatus of claim 1. Brill teaches in Figure 5 and column 3, lines 59-62 that said elastic pad (stretchable insert 23) is arranged at the second, third and fourth metacarpal bone of said metacarpal bones of said hand (as shown in Figure 5 and taught in column 3, lines 59-62, the stretchable insert 23 is positioned over the second, third and fourth metacarpal bone of said metacarpal bones of said hand), said pressure is capable of being exerted on said second, third and fourth metacarpal bone of said metacarpal bones of said hand (as shown in Figure 5 and taught in column 3, lines 59-62, the stretchable insert 23 is positioned over the second, third and fourth metacarpal bone of said metacarpal bones of said hand such that the stretchable insert 23 can be pressed on the second, third and fourth metacarpal bone of said metacarpal bones of said hand when pressed by band or elongated strap 36).
In regards to claim 6, Brill teaches the apparatus of claim 1. Brill teaches in column 4, lines 1-10 that said fixing means (VELCRO or hook section 40 and VELCRO 
In regards to claim 8, Brill teaches the apparatus of claim 1. Brill teaches in Figure 5 that that said elastic pad (stretchable insert 23) is arranged at (shown in Figure 5 to be positioned directly adjacent) said elastic band (band or elongated strap 36).
In regards to claim 14, Brill teaches the apparatus of claim 1. Brill teaches in Figures 3-5 and column 3, lines 24-25 that said main body (glove 19) comprises a lower opening (internal hand receiving area 22) which is adapted for the passage of said hand (as shown in Figures 3 and 5; column 3, lines 24-25 teaches “an internal hand receiving area, indicated at 22, into which hand 10 is positioned”).
In regards to claim 15, Brill teaches the apparatus of claim 1. Brill teaches in Figures 3-5 and column 3, lines 35-39 that said main body (glove 19) comprises an upper end (finger opening base 29), which comprises at least one upper opening (thumb and finger openings 24, 25, 26, 27, 28) which is adapted for the passage of the fingers of said hand (as shown in Figures 3-5; column 3, lines 35-39 teaches “a series of thumb and finger openings indicated at 24, 25, 26, 27 and 28, through which thumb 13 and fingers 14-17 extend”).
In regards to claim 16, Brill teaches the apparatus of claims 1 and 15. Brill teaches in Figures 3-5 and column 3, lines 35-39 that said upper end (finger opening base 29) of said main body (glove 19) comprises an upper opening (thumb opening 24) that is adapted for the passage of the thumb (thumb 13) of said hand (as shown in 
In regards to claim 18, Brill teaches the apparatus of claim 1. Brill teaches in Figure 3 that that said main body (glove 19) further comprises an extractor (wrist strap 31), in the form of a tab or a flap (as shown in Figure 3), adapted to facilitate the extraction of said wearable device (“supportive material and exercise device to correct/prevent Carpal Tunnel Syndrome,” taught in the abstract) from said hand (wrist strap 31 is capable of being manually grasped to facilitate pulling the supportive material and exercise device off of the user’s hand).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (US 5,916,187) in view of Downes (US 5,413,553).
In regards to claims 3-5, Brill teaches the apparatus of claim 1. Brill does not teach that said fixing means comprise first fixing means of said main body, and second fixing means of said elastic band; characterized in that said first fixing means of said main body are arranged at said second lateral end of said main body; and characterized 
However, Downes teaches in Figures 4-7, column 7, lines 59-64, column 8, lines 3-10 and column 9, lines 22-26 an analogous device wherein said fixing means (hook-type fastening means 54, fabric patch 56) comprise first fixing means (fabric patch 56) of said main body (glove-like member 42; column 7, lines 63-64 teaches “a fabric patch 56 on the dorsal element 58 of the member 42”), and second fixing means (hook-type fastening means 54) of said elastic band (elastic band 50; column 7, lines 61-62 teaches “a hook-type fastening means 54 located on the inner surface of the distal or free end of the tensioning means 50”); characterized in that said first fixing means (fabric patch 56) of said main body (glove-like member 42) are arranged at (as shown in Figure 4) said second lateral end (end of glove-like member 42 adjacent hole 46) of said main body (glove-like member 42); and characterized in that said second fixing means (hook-type fastening means 54) of said elastic band (elastic band 50) are arranged at said second end (free end of elastic band 50) of said elastic band (elastic band 50).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the fixing means of Brill to provide that said fixing means comprise first fixing means of said main body, and second fixing means of said elastic band; characterized in that said first fixing means of said main body are arranged at said second lateral end of said main body; and characterized in that said second fixing means of said elastic band are arranged at said second end of said elastic band as taught by Downes because this element is known in the art to be an alternate configuration of the fixing means and the elastic band that enables the .


Claims 7, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (US 5,916,187).
In regards to claim 7, Brill teaches the apparatus of claim 1. Brill does not teach that said traction induced by said elastic band is comprised between 0.6 and 1.2 kg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that said traction induced by said elastic band is comprised between 0.6 and 1.2 kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the traction induced by said elastic band could be modified in order to modify the therapeutic effect as needed for an individual user.
In regards to claim 9, teaches the apparatus of claim 1. Brill does not teach that said elastic pad has a circular shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the elastic pad of Brill to have a circular shape, since it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the 
In regards to claim 10, Brill teaches the apparatus of claims 1 and 9. Brill does not teach that said elastic pad has a diameter of length comprised between 40 and 50 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the elastic pad having a diameter of length comprised between 40 and 50 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the size of the elastic pad could be modified in order to most accurately accommodate the size and shape of the anatomy of an individual user.
In regards to claim 11, Brill teaches the apparatus of claim 1. Brill does not teach that said elastic pad has a height comprised between 8 and 12 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the elastic pad having a height comprised between 8 and 12 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would 
In regards to claim 17, Brill teaches the apparatus of claims 1, 9 and 10. Brill teaches in Figures 3-5 and column 3, lines 35-39 that said upper end (finger opening base 29) of said main body (glove 19) comprises five upper openings (thumb and finger openings 24, 25, 26, 27 and 28; shown in Figures 3-5; column 3, lines 35-39 teaches “a series of thumb and finger openings indicated at 24, 25, 26, 27 and 28, through which thumb 13 and fingers 14-17 extend”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (US 5,916,187) in view of Picchione, II (US 6,029,277).
In regards to claim 19, Brill teaches the apparatus of claim 1. Brill does not teach that said back of said main body is made of spandex.
However, Picchione, II teaches in Figure 4, claim 3 and column 3, lines 38-45 an analogous device wherein said back (rear wall 36) of said main body (glove 10) is made of spandex.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the back of said main body of Brill to be made of spandex as taught by Picchione, II because this element is known to help retain body heat to raise the blood pressure in the wrist, hand and the fingers, support the flesh and muscle structure of the user’s hand and produce an automatic massaging and energizing effect, as Picchione, II teaches in columns 2-3, lines 67-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/9/2021